Fourth Court of Appeals
                                San Antonio, Texas
                                    September 20, 2018

                                   No. 04-18-00266-CV

                                       TCOE, INC.,
                                        Appellant

                                             v.

                                 SA QUAD VENTURES,
                                       Appellee

                 From the County Court at Law No. 3, Bexar County, Texas
                             Trial Court No. 2018CV00153
                      Honorable David J. Rodriguez, Judge Presiding


                                      ORDER
       The Appellee’s Motion to Dismiss for Failure to Prosecute and Response to Appellant’s
Fourth and Final Motion to Extend Time for Filing Appellant’s Brief is hereby Denied as
MOOT.



                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of September, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court